Citation Nr: 0429512	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran had active service from August 1964 to June 1967. 

The veteran was denied service connection for PTSD in a March 
1994 rating decision.  The veteran did not appeal that 
decision; and it became final in March 1995.  

The veteran attempted to have the claim reopened in December 
1997.  However, the RO determined that new and material 
evidence had not been received, and declined to reopen the 
claim.  The most recent application to reopen was received by 
the RO in November 2000.  In a November 2001 rating decision, 
the RO again found that new and material evidence had not 
been received and declined to reopen the claim.  In Glynn v. 
Brown, 6 Vet. App. 523, 528 (1994), the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that a decision that 
new and material evidence was not submitted is a denial that 
there is a claim; it is not a final denial or disallowance of 
a claim.  Therefore, the March 1994 rating decision 
represents the last final denial of the veteran's claim.

In June 2002, the veteran disagreed with the November 2001 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 2003.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2004.  The transcript 
of the hearing is associated with the veteran's claims 
folder.

For reasons that will be discussed below, the claim of 
entitlement to service connection for PTSD is being reopened.  
And, as will be addressed in the REMAND portion of the 
decision, this matter is also being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that is related to 
noise exposure during active service.

2.  The veteran has tinnitus that is related to noise 
exposure during active service.

3.  In an unappealed March 1994 rating decision, the RO 
denied service connection for PTSD. 

4.  The evidence associated with the claim file subsequent to 
the RO's March 1994 rating decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred as a result of the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2004).

2.  Tinnitus was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

3.  The RO's March 1994 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

4.  Since the RO's March 1994 decision, new and material 
evidence has been received, and so the appellant's claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

The veteran is seeking entitlement to service connection for 
hearing loss and tinnitus.  The veteran also seeks to reopen 
a claim of entitlement to service connection for PTSD, which 
was denied by the RO in March 1994. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2001 rating decision, and by the 
August 2002 statement of the case (SOC) of the pertinent law 
and regulations, of the need to submit new and material 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  Moreover, the RO 
sent the veteran a letter in November 1993 which notified him 
that it needed a "personal description of the traumatic 
events, and of subsequent changes in your behavior."  It 
also requested "dates and places of your military 
assignments and your specific duties at each location.  
Please identify for us the events o[r] experiences you found 
most upsetting.  Describe the events in detail to include the 
date and place where the events occurred and names of persons 
involved.  How long did the events last?  How destructive 
were they?  What was your role during the events?  In what 
way do these experiences disturb your current day-to-day 
behavior"?  The letter also requested that the veteran 
identify medical treatment for psychiatric or emotional 
problems so that the RO could assist him in obtaining such 
records.  

The RO sent another letter in November 2000, which notified 
the veteran of the evidence already obtained in his case and 
which specifically notified him of the evidence still needed 
to support his PTSD claim.  

Most significant in the Board's view, a letter was sent to 
the veteran in November 2002, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  That letter explained in 
detail the elements that must be established in order to 
grant service connection, it enumerated the evidence already 
received, and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2002 VCAA letter, the RO informed the veteran that 
the RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The November 2002 letter told the veteran to send the RO more 
specific stressor information, noting that the information 
sent via audio tape was too vague for verification.  The 
letter specified, "We need more specific time, dates, 
places, names, unit assignments, etc. to attempt verification 
of the stressors."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the November 2002 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that "we are 
providing you the opportunity to submit any additional 
evidence that you would like us to consider before we 
adjudicate this claim."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the November 2002 letter properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the letter, the veteran was afforded ample opportunity to 
respond and to submit or identify evidence pertinent to his 
claim.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Accordingly, the Board will separately address 
VA's compliance with the duty to assist the veteran in 
developing his PTSD claim in the REMAND section below.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his hearing loss and tinnitus claims.

In particular, the veteran identified VA hospitalization and 
outpatient treatment records.  The RO requested and obtained 
these records along with the veteran's service medical 
records.  The veteran was afforded a VA examination in 
September 2001.  The veteran submitted additional evidence at 
his hearing in May 2004, along with a waiver of initial RO 
consideration and adjudication.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a Travel Board hearing on 
his VA Form 9 and presented personal testimony before the 
undersigned Veterans Law Judge at a personal hearing in May 
2004, the transcript of which is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2004).

Analysis 

The Board notes initially that, as the evidence and medical 
history of the veteran's hearing loss and tinnitus claims are 
essentially the same, the Board will address the claims in a 
common discussion. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first element, the evidence shows that 
the veteran currently suffers bilateral hearing loss and 
tinnitus.  A May 2000 VA audiological evaluation shows the 
following puretone thresholds:

Hertz (Hz)	1000	2000	3000	4000 
Left		35	40	85	90	
Right		30	45	80	90	

Speech discrimination was measured at 96 percent for the 
right ear and 92 percent for the left.  Based on these 
findings, the requirements for a hearing disability are met.  
38 C.F.R. § 3.385 (2004).  A September 2001 VA examination 
report shows diagnoses of bilateral sensorineural hearing 
loss and tinnitus.  Thus, with respect to both claims, the 
first Hickson element is met.  

With respect to the second Hickson element, in-service 
disease or injury, the Board notes initially that, while the 
veteran stated in a June 1993 medical report that he 
participated in "a little" combat in Vietnam, in the 
September 2001 VA examination report, he stated he did not 
engage in combat.  Based on the Board's review of the record, 
it does not appear that the veteran in fact engaged in combat 
with the enemy for purposes of the presumption afforded by 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Those 
provisions state that, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  

With respect to the Board's determination that the veteran 
did not engage in combat, the veteran's service records show 
that he served as a mechanic in Vietnam during the Vietnam 
War.  The veteran's DD-214 does not list any awards 
indicative of combat, and his service medical records do not 
reflect wounds indicative of combat.  Although the veteran 
was awarded the National Defense Service Medal, such was 
awarded to all personnel for honorable active service for any 
period between June 27, 1950 and July 27, 1954, or between 
January 1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal awarded to 
the veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspace thereover in direct support of operations in 
Vietnam. Similarly, the Republic of Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it, too, is not determinative of combat 
participation.  See Army Regulation 672-5-1, 28.  

Although combat engagement is not shown in this case, the 
Board notes that the veteran's essential contentions with 
respect to hearing loss and tinnitus do not relate to combat.  
He contends that he incurred hearing loss and tinnitus as a 
result of firing his rifle during boot camp and being present 
on the firing range.  The veteran described to the September 
2001 VA examiner his being exposed to loud gunfire from M-14 
rifles while in boot camp.  The veteran stated that he 
experienced a decrease in hearing acuity as well as tinnitus 
for several hours after his exposure during training.  In the 
May 2004 hearing, the veteran again described being exposed 
to loud noises during basic training, and also described 
being exposed to loud noises, banging, and heavy duty impacts 
of tools, etc, during performance of his duties as a vehicle 
mechanic.   

The veteran's DD-214 shows that he was awarded a rifle expert 
badge, and that he served as a vehicle mechanic.  Thus, the 
Board finds that the veteran's claims with respect to noise 
exposure in service are entirely consistent with the 
documentary evidence, even though his service medical records 
do not record any complaint of hearing problems during 
service.  While the veteran is not competent to diagnose a 
hearing disability or to relate in-service noise exposure to 
a currently diagnosed hearing disability, he is competent to 
describe the events he experienced during service, such as 
being in close proximity to rifle fire and heavy machinery, 
as well as the symptoms he experienced, such as ringing in 
the ears and the perception of reduced hearing acuity.  
Moreover, there is no basis in the record for the Board to 
doubt the veteran's credibility with respect to these 
statements.  Accordingly, to the extent of the veteran's 
statements with respect to exposure to noise in service, and 
his description of his symptoms, the second Hickson element 
is met.  

With respect to the third Hickson element, a September 2001 
VA ear diseases examination includes diagnoses of noise 
induced sensorineural hearing loss, bilaterally, from 
military gunfire, and tinnitus, chiefly involving the high 
frequency hearing range.  This opinion clearly and 
unequivocally relates both the hearing loss and tinnitus to 
the veteran's account of exposure to rifle fire in service.  
While the opinion is undoubtedly based on the veteran's own 
account of his experiences in service, as noted above, the 
Board accepts that account as true.  

In addition, a June 1998 VA treatment note contains a finding 
of hearing loss and tinnitus, likely secondary to noise 
exposure.  While this finding does not relate the noise 
exposure to the veteran's military service, it is consistent 
with and does not contradict the September 2001 finding.  
Indeed, the Board can identify no medical evidence which 
contradicts the September 2001 examiner's opinion.  
Accordingly, the third Hickson element is satisfied with 
respect to both claims.

The Board therefore finds that all three elements required 
for service connection have been met.  The veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus are therefore granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.

Pertinent Law and Regulations 

The general law and regulations applicable to service 
connection are set out above and will not be repeated here.

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a)) (2004).  The veteran filed his claim to reopen in 
November 2000, prior to this date.  Therefore, the earlier 
version of the law is applicable in this case.  

Accordingly, the law states that:

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

New and material evidence

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim.  See Elkins, 12 Vet. App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
PTSD.  

At the time of the March 1994 decision, the evidence 
consisted largely of the veteran's service medical records.  
Those records showed a diagnosis of a personality disorder 
during service, but showed normal psychiatric findings at 
separation.  The evidence also contained post service VA 
psychiatric treatment and hospitalization reports showing 
diagnoses of probable PTSD, possible PTSD, and alcohol and 
substance abuse.  At the time of the March 1994 decision, 
there was no confirmed diagnosis of PTSD, no corroborated in-
service stressors event, and no nexus opinion relating a 
confirmed PTSD diagnosis to a confirmed stressor.

Since the Board's March 1994 decision, the evidence now 
includes numerous VA treatment reports showing ongoing 
treatment of symptoms related to the veteran's PTSD.  
However, the Board finds that these records are not new and 
material.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

A December 1997 VA examination report provides a diagnosis of 
PTSD of a partial type; however, again, this does not appear 
to provide a confirmed diagnosis of PTSD, as was true of the 
evidence of record prior to March 1994.  November 1995 and 
January 1996 hospitalization reports for alcohol dependence 
show findings of no PTSD symptoms.  A June 2000 psychiatric 
treatment report provides a diagnosis of possible PTSD.  
Significantly, however, a February 2000 psychiatric 
consultation provides a confirmed diagnosis of PTSD; and, a 
September 2001 VA examination report contains a confirmed 
diagnosis of PTSD that was associated, at least in part, with 
the veteran's claimed in-service stressors.  

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for PTSD because it provides positive evidence of 
a diagnosis of PTSD and a medical nexus, two essential 
elements that were not shown at the time of the March 1994 
decision.  This evidence was not previously submitted to 
agency decision-makers; it bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and it is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  

Also of record since the March 1994 decision are several 
statements of the veteran.  For the most part, these 
statements recount the veteran's previous contentions with 
respect to PTSD and his alleged stressors.  To that extent, 
these statements cannot be considered new and material as to 
the matter of medical nexus.  Laypersons are capable of 
testifying as to symptoms, but not as to diagnosis or 
evaluation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."   

However, at the time of the March 1994 decision, the veteran 
had not discussed a stressor event of being present at the 
base in Denang at a time when it was being rocketed and 
mortared on a regular basis.  The veteran described this 
stressor in his May 2004 hearing.  While this stressor has 
not yet been verified, the Board notes that, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board finds that the 
veteran's statement is neither incredible nor beyond his 
competence to describe.  Accordingly, the Board finds that 
this statement is new and material as to the matter of a 
verified stressor, another issue that was not established at 
the time of the March 1994 decision.

Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for PTSD is 
reopened. 

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
In particular, the Board must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

With respect to this case, as described elsewhere in this 
decision, although in the November 2001 rating decision the 
RO declined to reopen the claim and adjudicate it on the 
merits, the RO notified the veteran via the November 2002 
letter of the evidence necessary to substantiate his claim.  
In addition, the veteran has not limited his presentation to 
the matter of submission of new and material evidence, but 
has amply set forth his contentions as to why he believes 
that service connection should be granted on numerous 
occasions.  Under these circumstances, the Board believes 
that Bernard concerns have been satisfied.  

(ii) Duty to assist

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

Although the evidence received since March 1994 is new and 
material, it is not sufficient to allow a decision on the 
merits, because, although there is now evidence relating a 
diagnosis of PTSD to claimed in-service stressor events, 
there is no confirmation that any of the veteran's claimed 
stressor events in fact occurred.  Consequently additional 
development will be undertaken on the issue of entitlement to 
service connection for PTSD.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent, the appeal is granted.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As the veteran's claim of service connection for PTSD has now 
been reopened, it must now be addressed on the merits.  The 
claims file shows that the veteran has been diagnosed with 
PTSD.  He has described the following stressors:  a) the 
veteran was present at the air base in Denang when it was 
rocketed and mortared; b) the veteran ran over a young child 
when he was transporting munitions from Denang to an 
ammunition supply dump; c) the veteran witnessed dead and 
dismembered bodies of American servicemen that were in the 
process of being prepared and shipped to Saigon; d) the 
veteran witnessed dead bodies of some Buddhist monks who had 
been riding in a truck that was bombed. 

As the veteran's alleged stressors have not yet been 
verified, an attempt should be made to do so with the 
Commandant of the Marine Corps (Commandant), Headquarters, 
United States Marine Corps, Code MMRB, Quantico, Virginia 
22134-0001.  

In addition, a review of the claim file indicates that the 
veteran is currently receiving Social Security Administration 
(SSA) disability benefits, based in part on his psychiatric 
symptoms.  While the claim file does contain a copy of the 
SSA decision, it does not contain copies of any exhibits to 
that decision.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight).  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  VBA should make efforts to obtain the 
veteran's SSA records and, if pertinent 
to the issue on appeal, associate them 
with the claim file.  

2.  VBA should compile from the sources 
of record a detailed summary of the 
veteran's alleged stressors.  This 
summary, together with a copy of the 
veteran's DD Form 214 and all associated 
documents should be sent to the 
Commandant of the Marine Corps 
(Commandant), Headquarters, United States 
Marine Corps, MMSB10, 2008 Elliot Road, 
Suite 201, Quantico, Virginia 22134-5030.  
The Commandant should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  The summary prepared by the 
RO and all responses from the Commandant 
should be associated with the claims 
folder.  The Commandant should provide 
any relevant documents as appropriate to 
include daily journals, operational 
reports, lessons learned documents, 
combat operations after action reports, 
or unit histories for the time periods 
during which the veteran alleges that his 
stressors took place.  Any response 
received from the Commandant should be 
made part of the record.

3.  If the Commandant requests more 
specific descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

4.  If VBA determines that any of the 
stressors are corroborated, the veteran 
should be afforded a VA examination to 
determine whether it is at least as 
likely as not that his PTSD is medically 
related to the confirmed stressor event.  
The claim file should be forwarded to the 
examiner for review, and the examiner 
should confirm in his report that claim 
file was reviewed in conjunction with the 
examination.  

5.  After conducting any additional 
development deemed appropriate, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case and 
afford the veteran the opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

